Title: To James Madison from George W. Erving (Abstract), 8 February 1805
From: Erving, George W.
To: Madison, James


8 February 1805, London. No. 49. “I had the honor to receive in due course your letter of Novr. 24th. 1804 directing me to make application to the British Admiralty for the discharge of Joseph Trowbridge and inclosing regularly authenticated Documents to prove his Citizenship.
“I am sorry to inform you that the ship on board of which he is detained having sailed on a foreign station, their Lordships have replied to my Application on his behalf, that no steps can be at present taken for his release. I <i>nclose a copy of their letter to me [not found] on this subject.”
